

VISHAY PRECISION GROUP, INC.
STOCK OPTION AGREEMENT
 
Pursuant to
The Vishay Precision Group, Inc.
2010 Stock Incentive Program
 
     THIS AGREEMENT is made and entered into by and between Vishay Precision
Group, Inc., a corporation organized and existing under the laws of the State of
Delaware (hereinafter referred to as the “Company”) and ____________________
(hereinafter referred to as “Optionee”).
 
     This Agreement is made pursuant to the Vishay Precision Group, Inc. 2010
Stock Incentive Program (the “Program”), a copy of which is attached hereto and
made part of this Agreement.
 
     The Compensation Committee (“Committee”) of the Board of Directors of the
Company has approved the grant of a stock option to the Optionee under the
Program, to provide the Optionee with an opportunity (i) to own shares of Common
Stock (as defined in the Program), (ii) to participate in the shareholder value
of the Company, and (iii) to have a mutuality of interest with other
shareholders of the Company. The Optionee is now an employee of the Company, and
the Company desires to have the Optionee remain as an employee and to afford the
Optionee the opportunity to acquire or enlarge stock ownership in the Company,
so that the Optionee may have a direct proprietary interest in the Company’s
success.
 
     In consideration of the foregoing and of the mutual covenants and
agreements set forth below, and intending to be legally bound hereby, the
Company and the Optionee mutually promise and agree as follows:
 
     1. Grant of Option. Effective [__________], 2010 (the “Grant Date”) and
subject to the terms and conditions set forth herein and in the Program, the
Company grants to the Optionee an option to purchase (the “Option”) from the
Company all or any part of _______________ shares of Common Stock (the
“Shares”). The Option granted in this Agreement shall not be treated as an
“incentive stock option” under Section 422 of the Internal Revenue Code.
 
     2. Term of Option. The term of the Option shall commence as of the Grant
Date and shall end on [__________], ([not later than the tenth] anniversary of
the Grant Date) (the “Option Term”), unless earlier terminated in accordance
with Section 5 of this Agreement and Section 14 of the Program. The last day of
the Option Term is referred to as the “Expiration Date.” The Option may not be
exercised by any person after the Expiration Date.
 

--------------------------------------------------------------------------------

 

     3. Exercise of Option.
 
          (a) The Optionee shall be entitled to exercise the Option pursuant to
the following vesting schedule:
 

Anniversary of Grant Date   Percentage Vested                First  
16.67%                         Second   33.33%                         Third  
50.00%                         Fourth   66.67%                         Fifth  
83.33%                         Sixth   100.00%         


     [The foregoing vesting provisions may vary.]
 
     In order to receive credit for any additional increment of vesting under
the above vesting schedule, the Optionee must be actively employed with the
Company or a Subsidiary (as defined in the Program) on the applicable
anniversary of the Grant Date.
 
          (b) Accelerated Vesting. [Insert any applicable accelerated vesting
provisions.]
 
          (c) The Option shall be exercised by the Optionee by delivering to the
Company, on any business day during the Option Term on which the Option is
exercisable, written notice on a form provided by the Company, specifying the
number of Shares the Optionee desires to purchase. Such notice shall be
accompanied by payment in full of the purchase price, subject to the
requirements of Section 4, below.
 
     4. Exercise Price.
 
          (a) The price per share at which the Option is exercisable shall be
the Fair Market Value (as defined in the Program) of the Shares on the Grant
Date (“Exercise Price”), which the Committee has determined to be $[___] per
Share.
 
          (b) Upon exercise of all or any part of the Option, the Optionee may
pay the Exercise Price for the Shares being purchased (i) by a certified or bank
check, payable to the order of the Company or, (ii) by such other means as the
Committee determines are consistent with the purpose of the award and applicable
law, including by a sale of Shares acquired in the exercise of the Option (to
the extent such cashless exercise is permitted under rules promulgated by the
Committee and under Section 16 of the Exchange Act).
 
-2-
 

--------------------------------------------------------------------------------

 

          (c) The Company shall have a right to require the Optionee to remit to
the Company an amount sufficient to satisfy any federal, state and local
withholding tax requirements prior to the delivery of any certificates or
certificates for shares. The Optionee may satisfy the applicable withholding tax
obligations by paying the amount of any taxes in cash, or, to the extent
permitted by the Committee, Shares or other securities may be delivered to the
Company or deducted from the number of Shares to be delivered to the Optionee to
satisfy the obligation in full or in part as long as such withholding of Shares
does not violate any applicable laws, rules, or regulations of federal, state,
or local authorities (including Section 16 of the Securities Exchange Act of
1934, and the rules promulgated thereunder, if applicable). The Optionee shall
make such payment or arrangement no later than the date as of which he or she is
scheduled to receive such Common Stock. The obligations of the Company under the
Program are conditioned on such payment or arrangement and the Company, to the
extent permitted by law, has the right to deduct any such taxes from any
compensation of any kind otherwise due from the Company or a Subsidiary to the
Optionee.
 
     5. Termination of Employment.
 
          (a) Death, Disability or Retirement. If the Optionee’s employment is
terminated due to death, Disability, or Retirement (as those terms are defined
in the Program), the Option may thereafter be exercised by the Optionee in full
pursuant to Section 3(b) of this Agreement, for a period of 12 months from the
date of such termination, or until the Expiration Date of the Option (as defined
in Section 2), whichever period is shorter. If the Optionee dies during
whichever of such periods is applicable, any unexercised portion of the Option
held by the Optionee shall thereafter be exercisable in full for a period of 12
months from the date of such death, or until the Expiration Date of the Option,
whichever period is shorter. In the event that the Optionee’s employment is
terminated due to Retirement, if the Optionee violates the confidentiality and
noncompetition agreement between the Company and the Optionee during this
12-month period, then, in addition to whatever rights the Company may have with
respect to the Option pursuant to Section 6(e)(iv) of the Program, the Option
shall immediately be canceled and forfeited and may not be exercised.
 
          (b) Termination of Employment for Cause. If the Optionee’s employment
with the Company is terminated for Cause (as defined in the Program), the Option
shall immediately be canceled and forfeited and may not be exercised.
 
          (c) Other Termination. If the Optionee’s employment with the Company
is terminated for any reason other than the reasons stated in paragraphs (a) and
(b) above, the Option may thereafter be exercised by the Optionee, but only to
the extent it was exercisable at the time of such termination, or, if
applicable, on such accelerated basis as the Committee may determine at a later
date, for a period of 60 days from the date of such termination, or until the
Expiration Date of the Option, whichever period is shorter. In the event that
the Optionee violates the confidentiality and/or noncompetition agreement
between the Company and the Optionee, then, in addition to whatever the rights
the Company may have with respect to the Option pursuant to Section 6(e)(iv) of
the Program, the Option shall immediately be canceled and forfeited and may not
be exercised.
 
     6. Rights as a Stockholder; Effect of Option. The Optionee or a Permissible
Transferee (as defined in Section 14 of this Agreement) of any part of the
Option shall have no rights as a shareholder of the Company with respect to any
Shares covered by this Option, until the issuance of a stock certificate for
those Shares. Once this Option or any portion thereof is exercised and Shares
are transferred to the Optionee or Permissible Transferee, any shareholder
agreements that apply to the Shares shall be binding on the Optionee or
Permissible Transferee. This Option shall not be deemed to confer upon the
Optionee any rights to continue in the employ of the Company.
 
-3-
 

--------------------------------------------------------------------------------

 

     7. Changes in Capitalization.
 
          (a) The grant of an Option pursuant to this Agreement shall not affect
in any way the right or power of the Company to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure or to merge or to consolidate or to dissolve, liquidate or sell, or
transfer all or any part of its business or assets.
 
          (b) Except as expressly provided in the Program, the Optionee shall
not have any rights by reason of any subdivision or consolidation of shares of
stock of any class, the payment of any dividend, any increase or decrease in the
number of shares of stock of any class or any dissolution, liquidation, merger
or consolidation of the Company or any other corporation. Except as expressly
provided in the Program, no issuance by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number of Shares subject to this Option or in the Exercise Price.
 
          (c) If any fractional share would result from any such adjustment to
the Common Stock, the Company shall not issue such fractional share, but shall
round up any portion of a share to the nearest whole number.
 
     8. Compliance with Securities Laws.
 
     Anything in this Agreement to the contrary notwithstanding, if, at any time
specified herein for the issue of Shares to the Optionee, any law, or any
regulation or requirement of the Securities and Exchange Commission or any other
governmental authority having jurisdiction shall require either the Company or
the Optionee to take any action in connection with the Shares then to be issued,
the issue of the Shares shall be deferred until the action shall have been
taken; however, the Company shall have no liability whatsoever as a result of
the non-issuance of the Shares, except to refund to the Optionee any
consideration tendered in respect of the exercise price.
 
     The certificate representing the Shares received by the Optionee pursuant
to the exercise of the Option may be stamped with a legend or legends to make
appropriate reference to such stock-transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which shares of Common Stock are then listed, and any applicable Federal or
state securities law. The Committee may require the Optionee to furnish to the
Company, prior to the issuance of any Shares upon the exercise of all or any
part of this Option, an agreement in which the Optionee or Permissible
Transferee represents that the Shares acquired upon exercise are being acquired
for investment and not with a view to the sale or distribution thereof, in order
to comply with the rules, regulations and other requirements of the Securities
and Exchange Commission, any stock exchange upon which shares of Common Stock
are then listed, and any applicable federal or state securities law. The Company
may also require as a condition of the issuance and delivery of shares, that the
optionee make such other covenants, agreements, or representations and that the
certificates representing shares bear such other legends as the Committee deems
necessary or desirable.
 
-4-
 

--------------------------------------------------------------------------------

 

     9. Governing Law. This Agreement and the Option granted in this Agreement
shall be construed by and enforced in accordance with, and governed by the laws
of, the State of Delaware.
 
     10. Notice. Every notice or other communication which either the Company or
the Grantee may be required or permitted to give to the other relating to the
Agreement shall be in writing, and shall be mailed or delivered to the party for
whom it is intended at such address as may from time to time be designated by
such party. Unless and until some other address is so designated, all notices or
communications by the Grantee to the Company shall be mailed to Vishay Precision
Group, Inc., 3 Great Valley Parkway, Suite 150, Malvern, PA 19355, Attention:
Chief Financial Officer. All notices by the Company to the Grantee may be
delivered to the Grantee personally or may be mailed to the Grantee at the
address shown on the records of the Company.
 
     11. Successors. This agreement shall be binding upon and inure to the
benefit of the heirs, legal representatives, successors, and permitted assigns
of the parties. Any successors of this Agreement shall be entitled to all of the
rights of and obligated to abide by all provisions of any shareholder agreements
that apply to the Shares held by such successors.
 
     12. Severability. In the event that any one or more of the provisions or
portion thereof contained in this Agreement shall for any reasons be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Agreement and this Agreement
shall be construed as if the invalid, illegal, or unenforceable provision or
portion thereof had never been contained herein.
 
     13. Entire Agreement. This Agreement expresses the entire understanding and
agreement of the parties hereto and supersedes and replaces any prior Agreements
between the Company and the Optionee on the matters addressed herein.
 
     14. Transferability. The Optionee may transfer, sell, assign or otherwise
dispose of the Option to another person (a “Permissible Transferee”) only by his
or her will or the laws of descent and distribution. Any attempted transfer,
sale, assignment or other disposition of the Option contrary to the provisions
of this Section shall be null and void.
 
     15. Subject to Program. This Option is granted under and subject to the
terms of the Program. In the event of any conflict between the terms of this
Agreement and the terms of the Program, the terms of the Program shall control.
 
     16. Amendment of Option Agreement. The Company may amend this Agreement and
the Option granted herein, but, to the extent such amendment would materially
impair the rights or materially increase the obligations of the Optionee, only
with the consent of the Optionee.
 
-5-
 

--------------------------------------------------------------------------------

 

     17. Execution in Counterparts. This Agreement may be executed in one or
more counterparts, each counterpart of which will be regarded for all purposes
as an original.
 
     IN WITNESS WHEREOF, the parties have executed this Agreement on the _____
day of ____________________, _______.
 
 

 
VISHAY PRECISION GROUP, INC.
       
By:
 
       
Name: 
 
       
Title:
 
             
OPTIONEE:
              
Signature
       
 
 
Print Name

 
-6-
 

--------------------------------------------------------------------------------